DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on May 21, 2021.
Claim 17 has been cancelled based on the current amendment. Claims 1-16, 18-27 are currently pending in the application and are considered in this Office action, with claims 1-3, 5-6, 9-13, 16, 18, 20, and 22 amended, and new claims 23-27 added. 
Claims 2, 4, 6-7, 11-15 have been withdrawn pursuant to a previous requirement of restriction/election, however, the claims are rejoined and fully examined in this Office action, as discussed below.
Applicant’s amendment to the Abstract has overcome the objection previously set forth in the Office Action mailed on February 23, 2021. 
The objection of claim 20 has been withdrawn in response to Applicant’s amendments.
The rejection of claims 1, 3, 5, 8-10, and 16-22 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.

Elections/Restrictions
Claims 2, 4, 6-7, 11-15 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claims 1 and 10. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claims 10, 14, and 26-27 was given in a telephone interview with Applicant’s representative Chad Bruggeman on May 24, 2021.
Please amend the claims as follows: 
Claim 10 is rewritten as follows:

a wash tub; and
a detergent dispenser positioned in the wash tub to dispense detergent into the wash tub including 
a motor with a rotating shaft defining a rotational axis;
a stationary circular blister pack having a plurality of detergents arranged about the rotational axis;
a backing plate adjacent one side of the circular blister pack and having one or more outlets in fluid communication with the wash tub;
one or more rotating members adjacent the other side of the circular blister pack, each one of the one or more rotating members has a first end engaging the shaft of the motor and a second end projecting radially outward therefrom, wherein the one or more rotating members rotate with the shaft about the rotational axis; 
wherein the shaft of the motor rotates the second end of the one or more rotating members between a first plurality of rotational positions, and wherein one or more of the first plurality of rotational positions orients the one or more rotating members adjacent at least one respective detergent of the plurality of detergents and at least one respective outlet of the one or more outlets to dispense the at least one respective detergent into the wash tub; and
wherein the one or more rotating members includes a first rotating member having one or more actuators adjacent the second end, wherein the one or more actuators extends at least a portion of the first rotating member in a at least one respective detergentat least one respective detergent

Claim 14 is rewritten as follows:
14.	(Currently Amended) The dishwasher of claim 13 wherein a radial length of the second rotating member is a radial length of the first rotating member.

Claim 26 is rewritten as follows:
26.	(Currently Amended) The dishwasher of claim 1 wherein the one or more rotating members 

Claim 27 is rewritten as follows:
27.	(Currently Amended) The dishwasher of claim 1 wherein the one or more rotating members the one or more actuators to vary the axial length of the one or more rotating members parallel to the rotational axis. 

Allowable Claims
Claims 1-16, 18-27 are allowed over the prior art of record.
Reasons for Allowance
The reasons for allowance have been provided in the previous Office action.
Specifically, the closest prior art of record is Housmekerides (US 2010/0104488 A1), Brandt (US 2011/0272435 A1), Van Toi (US 2016/0145548 A1), Neergard (US 2004/0088796 A1), Rodd (US 2002/0108969 A1), Rymer (WO 03/073906 A1), and Gadini (US 8,651,336 B1).
As for claims 1, 10, and 20, the prior art of record fails to teach or suggest fairly alone or in combination a detergent dispenser including, inter alia, a stationary circular blister pack; a backing plate adjacent one side of the circular blister pack and having one or more outlets; one or more rotating members adjacent the other side of the circular blister pack; wherein the one or more rotating members further includes one or more actuators to vary a radial length of the one or more rotating members and/or vary an axial length of the one or more rotating members parallel to the rotational axis, as in context of claim 1, wherein the one or more actuators extends at least a portion of the first rotating member in a direction parallel to the rotational axis towards the circular blister pack between a first length and a second length, as in context of claim 10; wherein the one or more elongated rotating members further includes one or more actuators to vary a radial length of the one or more elongated rotating members and/or vary an axial length of the one or more elongated rotating members parallel to the rotational axis, as in context of claim 20.  Such arrangement allows to engage and, 
 As for claims 24 and 25, the prior art of record fails to teach or suggest fairly alone or in combination a detergent dispenser comprising, inter alia,
Claims 2-9, 11-16, 18-19, 21-23, and 26-27 are allowed as they are dependent upon allowed claims 1, 10, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711